Filed 9/19/13 In re Jorge V. CA4/1
                             NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                           COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                          DIVISION ONE

                                                  STATE OF CALIFORNIA

In re JORGE V., a Person Coming Under
the Juvenile Court Law.
                                                                   D063338
THE PEOPLE,

         Plaintiff and Respondent,                                 (Super. Ct. No. J232541)

         v.

JORGE V.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Polly H. Shamoon,

Judge. Reversed and remanded.



         Cynthia A. Grimm, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney General,

Julie L. Garland, Assistant Attorney General, and Barry Carlton and James H. Flaherty III,

Deputy Attorneys General, for Plaintiff and Respondent.

         Jorge V. entered a negotiated admission to importing heroin into California (Health & Saf.

Code, § 11352, subd. (a)). The juvenile court adjudged him a ward and ordered him committed
him to Camp Barrett for 365 days. Jorge appeals, contending he was denied due process because

the prosecutor and the court did not comply with the required procedure for deferred entry of

judgment and the court followed a sentencing policy rather than making an individualized

decision regarding the disposition. The People concede both points.

       The prosecutor determined that Jorge was eligible for deferred entry of judgment but did

not give him written notification (Welf. & Inst. Code, §§ 790, subd. (b) & 791, subd. (a)) and did

not file the required determination of eligibility form (Cal. Rules of Court, rule 5.800(b)(1); Welf.

& Inst. Code, § 790, subd. (b)). (In re C.W. (2012) 208 Cal.App.4th 654, 659-660.) The court

did not give notice to Jorge and his parents and did not hold a hearing regarding deferred entry of

judgment. (Welf. & Inst. Code, § 792; Cal. Rules of Court, rule 5.800(c); In re C.W., at pp. 660,

662; In re Luis B. (2006) 142 Cal.App.4th 1117, 1123.) The true finding and dispositional

judgment must therefore be reversed. (In re C.W., at p. 662; In re Luis B., at p. 1123.) We

remand the case to the juvenile court for proceedings complying with Welfare and Institutions

Code section 790 et seq. and California Rules of Court, rule 5.800.

                                          DISPOSITION

       The true finding and the dispositional judgment are reversed. The case is remanded to the

juvenile court for proceedings complying with Welfare and Institutions Code section 790 et seq.

and California Rules of Court, rule 5.800.




                                                  2
                   MCCONNELL, P. J.
WE CONCUR:



HUFFMAN, J.



MCDONALD, J.




               3